 ROY'SCARPET LAND253Roy's Carpet Land,Inc. and Retail Employees Union,Local 1459,Retail Clerks International Associa-tion, AFL-CIO. Case 1-CA-11452February 16, 1977DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn December 9, 1976, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions 1 of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Roy's CarpetLand, Inc., Springfield,Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'Contrary to the remedyrecommendationsof the Administrative LawJudge,Member Waltherwould relegateto the compliance procedure theissue as tothe numberof salesmenneeded by Respondent during thebackpay period or portions thereof.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard at Boston, Massachusetts, on July 29 and30, 1976, pursuant to a charge filed on February 18, 1976,and amended on March 2 and April 6, 1976; and acomplaint issued on April 9, 1976. The questions presentedarewhetherRespondent Roy's Carpet Land, Inc., (a)violated Section 8(a)(1) of the National Labor RelationsAct, as amended (herein called the Act), by threatening andinterrogating about activity on behalf of Retail EmployeesUnion, Local 1459, Retail Clerks International Association,AFL-CIO (herein called the Union; (b) violated Section8(a)(3) and (1) of the Act by laying off employees PeterCowles, Fredrick Baxter, Philip Buscemi, and David Kanetodiscourage union activity; and (c) violated Section8(a)(5) and (1) by refusing to bargain with the Union undercircumstances calling for a bargaining order.228 NLRB No. 43Upon the entire record, including my obseraation of thewitnesses, and after due consideration of the helpful briefsfiledby Respondent and by counsel for the GeneralCounsel, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Massachusetts corporation with its princi-pal office and place of business in Springfield, Massachu-setts, is engaged in the retail and wholesale sale anddistribution of carpet and related products. Respondentannually purchases goods valued at more than $50,000from points outside Massachusetts. I find that, as Respon-dent admits, it is engaged in commerce within the meaningof the Act, and that assertion of jurisdiction over itsoperations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundErnest Roy, Jr., who is Respondent's president, originallyran the business as a sole proprietor. Roy testified that thebusiness was incorporated about 1972, and Respondent'sanswer admits its corporate status, but no articles ofincorporation have ever been filed. Until about June 1974,the business occupied only a 4,000-square-foot crudelyheated warehouse. The staff then consisted of CompanyPresident Ernest Roy, Jr., his wife and family, and oneemployee. Roy testified thatbusinesswas "good" in 1972and 1973.About early 1974, Roy and his wife Jane purchased thebuilding which Respondent has occupied at all times sinceabout June 1974. The Roys made this purchase at least inpart because they believed that the building was a goodbuy, entirely apart from considerations relating to Respon-dent'sbusiness.In order to obtain a mortgage on thebuilding, the Roys had to obtain a tenant who would paythe same rent as the previous tenant. Accordingly, andbecauseRespondent's first landlord had increased themonthly rental to $1,000 from $300, Respondent leasedpart of the building from the Roys at a monthly rental of$2,500. After moving into the new building, Respondentengagedin retail sales,in which Roy had little or noprevious experience, as well as continuing its wholesalebusiness.At the time of the hearing, in July 1976, theportion of the building not occupied by Respondent wasstill empty. In consequence of thelease, the square footageoccupied by Respondent's businessmore than quadrupled,and Respondent needed additional personnel to cover thepremises. After the move to the new building, Respondent'stelephone bill, which had been about $100 a month for onetelephone, increased to $400 a month for six telephones.When testifying in connection with the mid-1974 move,Roy testified, "Ms present building had so much spacethatmy operating costs increased approximately 10 timesthat it had been in the other location." He further testified,"Because of the drop of business and the fact that theeconomy was generally poor at that time [in mid-1974] .. . 254DECISIONSOF NATIONALLABOR RELATIONS BOARDeven though my cost of operation went up to say10 times,my gross sales were approximately the same."Roy alsotestifiedthat business"was not toobad" in 1974. Respon-dent's 1975-76 business is discussedinfra.B.TheHire ofPeter CowlesMost of Respondent's retail sales of floor covering are"closed"during evening hours or on Saturdays,when boththe husband and the wife are able to come to the store.Prior to early January 1976,1Respondent's store was openuntil 9 p.m. every evening but Wednesday.About earlyJanuary, when Respondent had only two salesmen in itsemploy, Roy told salesman Buscemi that Roy planned tohire another salesman so that Respondent could remainopen on Wednesday nights and could handle increasedbusiness,including an increase which Roy anticipated froma new advertising campaign.On January 15, Roy hired a third salesman,Peter Cowles,with whom Roy had had previous contacts when Cowleswas working for other floor covering establishments andwhen he operated his own floor covering store. Roy andCowles agreed that Cowles was to work on a commissionbasis, either 7 or 9 percent,for about 3 weeks, at whichpoint Roy expected business to improve as people started toreceive their income tax refunds.Thereafter,Cowles was tomake between$100 and $150 a week plus 5-to 7-percentcommission. Cowles was to work Monday through Thurs-day from just before lunchtime until 9 p.m., and onSaturday from 9 or 10 a.m. until about 5 p.m 2When Cowles received his first paycheck,he pointed outto Roy that no taxes had been taken out, and said thatCowles was going to have to turn the stub in to theunemployment compensation office to establish his entitle-ment to partial unemployment compensation.3Roy repliedthat the failure to deduct taxes was "all right." Thefollowing week,Cowles told Roy that a representative ofthe unemployment compensation office had told CowlesthatRoy would have to deduct taxes from Cowles'paycheck.Roy replied that to avoid"hasslewith theIAll dates hereafterare 1976 unless otherwise stated.2My findingsin this paragraph are based onCowles' testimony. Roy'stestimony that Cowles was originally hired to work about 12 hours a weekand on a straight 7-percent commission gains somesupport from the fact thathe was paid a straight 7-percent commission each of the 5 weeks(although 2were partial weeks)he worked,and the evidence thatCowles coveredBaxter's hours during5 to 7 dayswhen Baxter was out sick; Baxter's day offwas Tuesday,and his union card avers that he workedthe day shift, 48 hoursa week.However, Roy'sversion gives no explanationfor Cowles' action(testifiedto by Roy), during Cowles' last week ofemployment, in submittinga wage claim based on $ 100 a week plus a 5-percent commission,which claimRoy rejected (by his own testimony)because the other salesmen were onsalary. Further, Cowles'demeanor impressed me much morefavorably thandid Roy's. Moreover, Cowles'testimony gains somesupport from (1) theentries on his unioncard,whichhe filled outat a time when he had noconceivable reason forfalsification; (2) Buscemm's testimony, partly support-ed by Cowles'commission statements, thatwhen preparing these statementsBuscenu left the commission rate blank because Cowles"would tell me oneweek it was 7 percent.The next week was 9,1 never knew";and (3)Cowles'testimonythat afterbeing hiredon Wednesday, January 15, he worked 3days and a total of about28 hours the firstweek, 5 daysand a totalof about32 hours each of the2 subsequent weeks, and 4 days and about 42 hours hislastweek,on Friday of which hewas terminated.The only other recordevidence bearingon Cowles'work schedule is his commission statements,which credithim withsales on Friday, January 23, and Friday, January 30,even though he denied working onFridays.PerhapsCowles was creditedunemployment office"he would make the check out toCowles' wife,and did so. Cowles, who needed the moneybadly,accepted this check and left .4C.The UnionOrganization and the BargainingDemandWith Cowles' hire, Respondent's employee complementconsisted of three salesmen (Cowles, Buscemi, and Baxter)and a warehouseman, Kane. All but Cowles were salaried .5They were relatively satisfied with their wages and felt theywere well treated, but were annoyed because they frequent-ly had no meal breaks, their paydays were unpredictable,and Respondent had no fixed sick leave policy. Theemployees discussed these problems among themselves anddecided that they should call a union. The older employeesasked Cowles to call, and he said, "Okay ... I'm not afraidto call the union." Cowles suggested a call to the TeamstersUnion, which said it had a long waiting list and referred theemployees to the Retail Clerks, the Union herein.Thereafter, between January 28 and 30, Cowles tele-phoned Union Secretary-Treasurer Richard Cutshaw andarranged for a meeting on February 2. All four employeesattended. Cutshaw passed around authorization cards, readthem aloud, and asked the employees if they had anyquestions. So far as the record shows, none of them did.Cutshaw explained that the Union used the authorizationcards for two purposes; namely, to know where to reach theemployees, and to prove to the Employer that the Unionrepresented a majority of the employees in order to inducehim to recognize it as their bargaining agent. Cutshaw toldthe employees that the Employer was not supposed to knowwho signed the cards, and that any card check to determinethe Union's majority status would be made by a disinterest-ed third party. Cutshaw further said that, if the Uniondemanded recognition and Respondent declined, theUnion would then ask the Board for an election, which thewith saleswhich othersalesmen closedwith customers initially contacted byCowles. In any event, Friday work by Cowles would not shorten hisworkweek.3Cowles was anxiousto "make surethat everything [was ] strictly up andup" regardinghis taxes,because he feared that if he got into further taxtroublethe InternalRevenue Service might attach his house to collect taxeshe already owed.4My findings in the last twosentencesare based on Cowles' testimonyRoy testified that he made out his check to Mrs. Cowles because Cowles,without volunteering or being requested to give an explanation, asked him toRespondentcontendsin itsable brief that Roy should be credited because apaycheck not made out to Cowles would have enabled him to receive fullrather than merely partial unemployment compensation, whereas Roy wouldallegedly have benefited by a check to Cowles in that Roy could have madetax deductions therefrom and retained them for a while. However, Royconceded that Cowles told the unemployment compensation authorities thatthe check to Mrs. Cowles represented his earnings. Moreover, once Royreported to Federal authorities (as he had not yet done) that deductions ofany sort were being made from Cowles' paycheck, these authorities wouldhave been put on notice that Respondent itself owed social security taxesbased thereon. On balance, and after considering the witnesses' demeanor, Icredit Cowles.5Buscemi credibly testified that, when he was hired, he was guaranteed aparticular salary but was also promised a percentage of gross sales if thatpercentage exceeded theguarantee(seeinfra).So far as the record shows, hereceived only his salary. ROY'S CARPET LAND255Union would try to expedite. All four employees signedunion cards at that meeting.6On February 5, Cutshaw came to the store with UnionPresident Joseph DiFlumera. Three of the employees(Cowles,Buscemi,and Baxter)were at their desks. Kanewas in the warehouse.T After Cutshaw introduced DiFlum-era to the employees,Baxter used the internal telephonesystem to call Roy out of his office. Mrs. Roy was there inthe office, where the Roys were having a rather unpleasantdiscussion about their family problems and their andRespondent's financial problems.Upon receiving Baxter'scall, both Roys came into the showroom.DiFlumera then said that he and Cutshaw were from theRetail Clerks Union, that the Union represented a majorityof the employees, and that DiFlumera wanted to sit downand discuss the matter with him. Roy turned to Mrs. Royand said, "You'd better shut the door, lock the place up,we're shutting down." DiFlumera then cautioned Roy to becareful about what he said, that there were things that wereillegalfor him to say at that point, especially in theemployees' presence. DiFlumera advised Roy to get a laborattorney. DiFlumera stated that the Union was prepared toprove its majority through an impartial party if manage-ment desired, reached into his coat, and started to take theemployees' union cards out of his pocket. Roy grabbedthem from DiFlumera's hand and started to read the namesoff the cards. When he came to "Peter Cowles," Roy threwCowles' card on the floor and said that he was not anemployee. DiFlumera again cautioned Roy to watch whathe was saying because he was violating certain laws, andagain advised him not to say anything else withoutrepresentation from a good labor lawyer. At this point, Roysaid that he had nothing against unions, that he himself hadonce been a union member, and that he thoughtsomethingcould be worked out without any problems. DiFlumera andCutshaw said that they would return shortly to give him a6Thecards read,in part:Retail Employees'Union Local 1459sssAuthorization for RepresentationDesiring to enjoy the rights and benefits of collective bargaining, Ihereby authorize Retail Clerks International Association, AFL-CIO, oritschartered Local Union to represent me for purposes ofcollective bargaining,respecting rates of pay, wages,hours of employ-ment, or other conditions of employment,in accordance with applicablelawrMy findings in the last two sentences are based on the employees' andRoy's testimony.Cutshaw'sdirect testimony was consistent with theirs. Ibelieve he was mistaken in testifying on cross-examination that Kane wasthere andCowleswas not.8My findings in this paragraph are based on the mutually corroborativetestimony of Cutshaw and the three employees.For demeanor reasons, Icredit Roy's version of this visit only to the extent that it is corroborated bythe other witnesses.More specifically,I do not credit Roy's testimony that hedid not grab the cards from DiFlumera; or that during this visit Roy said heneeded only twomen unless the salesmenagreed to go oncommission,DiFlumera said Roy could not lay anyone off, the union representatives metletter of recognition (whose meaning they explained to him)for his signature. The union representatives then left thestore.8The union representatives then returned to the unionoffice and had a demand for recognition 9 and a recognitionagreementtyped up. Approximately 1-1 /2 to 2 hours aftertheir first visit, they returned to the store. Roy asked themto come into his office, where he introduced them to hiswife. After saying hello, she stood on the other side of theroom with her back to the others. The union representativesgave the demand letter and the recognition agreement toRoy. Roy said that he had family and other problems at thetime, that his wife was not happy about the Union, that sheowned the building where Respondent's operation waslocated (without mentioning Roy's coownership), and thatshe was going to leave him if he recognized the Union. Mrs.Roy then "stormed" out of the office. Roy asked the unionrepresentatives if they "couldn't possibly come back in ayear or so." DiFlumera said no, that the Union wanted tobe recognized at once.Roy continued to elaborate on hispersonal problems. DiFlumera said that the union repre-sentatives could not stay there all day, and asked Roy totelephone the next morning to give his decision. Royagreed.As the union representatives left Roy's office,DiFlumera held his hand against Roy's head, as if DiFlum-era were holdinga gun,and said, "This is like we've got agun at your head and we're playing Russian roulette andyou never know when the shot's going to come, we'repulling the trigger." to Roy and the union representativesappeared to be in a jovial mood, and everyone therelaughed."Roy never kepthis promiseto telephone the Union aboutthe proposedrecognition agreement.Either just before orjust after the union representatives left,Mrs. Roy toldCowles thatshe was"very upset" at what he "did to" Roy.Cowles replied that the employees were trying to get regularwith the Roys in the office and outside the employees' presence,and theunion representatives offered to permit a layoff in a few months ifRespondent would recognize it at once and business continued to be poor.Nor do I accept Respondent's contention that initially Roy did not knowwhy the union organizers were there, and thought they might have hadsomething to do with the Division of Employment Security and Cowles'collection of unemployment compensation funds. Roy testified that DiFlum-era began by saying that"he represented the fellows "9The demand for recognition stated:This is to advise you that we represent a majorityof youremployeesemployed at your State Street,Springfield,Mass. location, for thepurpose of collective bargaining and other conditions of employment.We hereby request that you meet with us in order to negotiate amutually acceptable agreement with respect to all full time and part timeemployees as defined under theNational LaborRelationsAct. We areprepared to prove our majority status by a show of cards authorizing usto representyouremployees.ioMy finding in this sentence is based on Baxter's testimony,to someextent corroboratedby Roy.In view of Baxter's testimony on redirectexamination that DiFlumera made these remarks after leaving Roy's office,which on the credited testimony DiFlumera entered during the second visitbut not the first,I do not believe Baxter's testimony on cross-examination orRoy's testimony that this conversation occurred during the first visit.iiThis finding is based on Baxter's testimony.In view of such creditedtestimony,Ido not credit Roy's uncorroborated testimony that he replied,"My wife's got a gun.I have some tax problems.And my creditors So you'vegot four guys with guns to my head I don't give a God damn who pulls thetugger for it I'mjust fed up with the whole damned thing...can we getaway from my wife and see if we can do something here?" Roy testified thatDiFlumera's remarks were "theatrical" and "I didn't take it as a threat " 256DECISIONSOF NATIONALLABOR RELATIONS BOARDpaydays,regularlunch periods, and a health program. Mrs.Roy replied, "I'll never speakto youagain as longas I live."Cowles replied, "Well, that's fine by me."Thereafter,and at sometime before 7:30 a.m. thefollowing morning, February 6, Roy changed the locks onthe doors.In consequence,employee Kane, who had beenopening up the store with his own key at 7:30 a.m., couldnot begin workuntil 8 a.m. Also on February 6, Roy wentto the office of his then attorney, Samuel Thompson.Thompson told Roy to refer DiFlumera to him, and saidthathe was going to Miami "momentarily."According toRoy, Thompson told him notto discuss"labor things withthe people"and (inorder to avoid charges ofdiscriminationagainst aparticular person) not to lay off anyone unless helaid off everyone and operatedthe businessas a "familybusiness."Stillaccording to Roy, Thompson adhered tothis adviceevenafter Roy told him that he had planned oncuttingback to two peopleunlesshe could get hisemployees to workon a commission basis,and could notphysically operate thestore withhis familyalone unless heshut half the place down-which Thompson said he couldnot do either. Thatevening,Roy removed fromRespon-dent's premisesthe daily sales records kept by Buscemi (seeinfra),and toldBuscemito stop keeping them.On February 9, when advised that Mrs. Roy wanted Royto telephone her, he told employees Cowles,Buscemi, andBaxter that Roy had "problems," that if he took the Unionhis wife would leave him, that if he did not take the Union"you guys" would leave him, and that he "should pack it allup and go to theislands. . . ought to just sell this place andget out fromunder it."Cowles said, "If you're going to sellwould you at leastgive usa shot at buying it?" Roy agreedto talk about the matter in his office. As the group walkedtoward the office, Roy remarked, "You know, you guysreallygave methe shaftwhenyou brought the Union inhere."Baxter asked, "What do youmean... how did wegiveyou the shaft? . . . We're not trying to hurt you." Royreplied that the employees should have come to him, andthey could have worked out their problems without theUnion. Roy further said, "Imight as wellsell the businessand getout of this thing." During an ensuing discussion, itquickly transpired that the employees could not meet Roy'sasking price.12On February 10, 1976, the Union fileda representationpetitionwith the Board,stating,inter alia,that it hadreceived no reply to its February 5bargainingdemand. Byletter dated February 9, attorney Thompson, on Respon-12My findings in this paragraph are basedon the employees' mutuallycorroborative and credited testimony.Roy testified that theydiscussedselling the businessto the employees.He was notasked whether the Unionwas mentioned during this conversation.13My finding that theRanch House conversationoccurredon Wednes-day, February11, is based onCowles'testimonyRoy accepted thesuggestion of Respondent's counsel that this conversation occurred duringthe week ofFebruary 2,and testified that it took place about9 p.m. onWednesday,which would have beenFebruary 4. Cowles testified that onFebruary 4, he worked "alone," that UnionRepresentatives DiFlumera andCutshaw came in "that night"to seeRoy, that theywaited an hour or more,and thatRoy did notcome in that night.Cutshaw testifiedthat he had toldthe employees that DiFlumera (who unexplamedlydid not testify) and hewould "hopefully"visit theshop on February 4 "but we didn'tmake it."However, I regard Cowles'recollection as superiorto Cutshaw's. According-ly, I regard Cowles'testimony about the union representatives'February 4visit,which testimonywas given in a context unrelatedto the date of thedent's behalf, refused to recognize the Union, on theground that Respondent questioned the Union's majorityand the appropriateness of the unit and rejected the ideathat authorization cards are a reliable method of determin-ing whether the employees in fact want a bargaining agent.D.Cowles' SeparationCowles was the only employee who worked in the storeon Wednesdayevening,February 11. Roy came in about 7p.m. After the store closed thatevening,Roy asked Cowlesto have supper with him. Cowles agreed to "shoot thebreeze," but said he could not stay very long. The two thenproceeded to a nearby restaurant, the Ranch House, whereRoy alone ordered supper.13Cowles told Roy that the employees had not wanted tocause him any harm bybringing in a union, that all theywanted was a health plan and written specificationsregardingtheirdinner hours, their off days, and theirpayday. Roy said, "You know, if you hadn't sided in withthose guys you'd have been the head man over there," thatRoy "could have got rid of the other three employees.Cowles indicated that he did not want the others to losetheir jobs. Roy said that he had tried to getBuscemi toagreeto a basic salary plus commission, that Roy wished allthe salesmenwere being paid on thisbasis,and that thesalariedsalesmenwere getting far too much money for thework they were doing. Roy went on to say, "They're goingto be surprised Friday when I give them a layoff slip." 14Roy testified that at this time he believed Baxter to be theleaderin the unionmovement.Roy credibly testified thatduring the last 2 weeks in January he had unsuccessfullytried to inducesalesmen Buscemiand Baxter to agree to goon a straight 8-percentcommission.Under thearrangementthen proposed by Roy, these two employees would beguaranteedto a "draw" equal to their previous salaries, but,if at the end of 3 months theircommissionfailed to equaltheir "draw," Roy would not take anything back from thembut would have the option of laying them off.On Thursday, February 12, Roy gave the Union'sFebruary 10representationpetition to attorney Thompson.According to Roy, the following conversation occurred:Roy said that for financialreasons hewanted to cut backon his help and work "with family." Thompson told himthat it was "very important" not to change his "count,"because, if he didso, itwould be misunderstood asdiscriminationagainst aparticular person because of hisRanch House conversation, as providingsomesupport for Cowles' creditedtestimony regarding the date.14My findingsas to the substanceof the February II Cowles-Royconversation are based on Cowles' credited testimonyand on creditedportions ofRoy's testimony.Roy testifiedthat hetold Cowles that, if theother salesmen agreed to be paid on a commission basis,Cowles'commissionrate would be increased, but that,if the employees did not so agree, Roywould probably lay offBaxter and/or Buscemi the followingFriday. Asindicated in the text,I believe Roy's testimonythat hesaid that he wished allthe salesmen were being paidpartly on acommission basis.Moreover, Roy'stestimony to some extent corroboratesCowles'testimony that,during thisconversationand the February13 interview discussedinfra,Roy firstimpliedly and then expressly asked Cowlesto try to persuadethe othersalesmen to accept a salary-plus-commission basis. For demeanor reasons, Icredit Cowles' testimonyabout the FebruaryII interview in its entirety, andRoy's only to theextent indicated.However,the resultherein would be thesame even if I creditedRoy's testimonysummarized in thisfootnote. ROY'S CARPET LANDunion activities. Thompson said, however, that he could layoff everybody, or shut down the whole building.The next day, February 13, which was the regular paydayand Cowles' day off, Cowles came to the store for hispaycheck.Roy asked whether he had asked the otheremployees to agree to accept, like Cowles(supra,fn. 2), abasic salaryplus commission.Cowles replied, "That's notforme to discuss. That's between you and them." Royreplied, "Well, if you didn't discuss it with them, I'm notgoing to pay you unless they take the same thing." Roy thenwent out the front door. Cowles told Susan Roy, who isRoy's daughter and Respondent's treasurer, to tell Roy thatCowles was going to have his paycheck even if he had to goto the "Labor Board" to get it (seeinfra).Cowles said, "He'sgot no right to hold up my paycheck because he didn't settlewith the other guys." Cowles then left the store.About 5 p.m. that sameday, Cowles telephoned Roy andasked whether he could get his check right away. Roy toldhim to come on over. When Cowles arrived, Roy said, "Theaccountant says my overhead's too high, I've got too manyguys on the payroll . . . I've got to lay off somebody. I'mcoming down to the brass tacks. I just can't keep all thisoverhead up." Cowles asked whether he was the one to belaid off, and Roy replied that he was. Cowles then looked athis check, which had been all made out when he arrived,and noticed that 4 weeks' deductions (totaling about $94)had been taken out, leaving a net pay of about $59. Whenhe resentfully asked about these deductions, Roy told himthat he was being laid off because of "all the trouble I'mhavingwith the Labor Board guy," referring to theunemployment compensation office, "and all this unionstuff."Roy further said, "The lawyer told me I could take itout once a month at the end of the month and I'd becovered." Cowles asked, "How am I going to go home andgive this check to my wife? You wiped it out." Roy offeredto lend Cowles $100, but he refused. As Cowles went to thedoor, Roy asked, "By the way, seeing as how you're leaving,who started the Union?" Cowles said, "You did, a long timeago," and walked out.My findings as to the February 13 conversation betweenCowles and Roy are based on Cowles' credited testimony.Roy testified that Cowles quit on the evening of February13because he was angry when he saw the 4 weeks'deductions from his paycheck that day. For reasonsdiscussedinfra,I credit Cowles.E.The Layoffof Buscemi,Baxter, and KaneOn Saturday,February 14,the day after Cowles'separa-tion,the store was open as usual.The store was closed onSunday,February 15, as usual,and also on Monday,February 16,because of Washington's Birthday.When Roycame in at 8 a.m. on February 17, he found that Respon-dent had not yet received certain padding which it neededbefore it could install any carpeting that day. Roy drove upto the Springfield warehouse of Eastco,from which he hadordered the padding.The Springfield personnel told himthat,because of Respondent's poor credit,itcould notdeliver any padding to Respondent on credit without the257approval ofEastco'sBoston office, which was not yet open.At 9:30 a.m., Roy returned to the store without thepadding.Employee Kane and Company Vice President Susan Royhad gone with Roy to the warehouse in another vehicle.When the three returned to the store,Buscemi waswaitingin front of the door. Roy unlocked the door and Kanestarted to turn on the lights. Roy said that because of the"hornet's nest" the employees had created by joining theUnion,causing him extensivelegal fees fromthe unioniza-tion campaign and lack of credit which had prevented himfrom obtaining padding thatmorning, he waslaying off allthe employees.15Buscemithen said that he wanted hischeck and his layoff slip. Roy said that he would have themmade out and wouldsend themto the employees.Buscemisaid that he wanted hisnow. Buscemialso telephonedemployeeBaxter thatthe three employees had been laid off,and thatBuscemi wouldbringBaxterhis check if he wouldtellRoy to give it toBuscemi.Baxter did so. Roy then madeout all three checks,gaveKane his check, and gaveBuscemi the remainingchecks. Roy said that his accoun-tant had the layoff slips. The checksto Baxterand Kane,covered their full salary for the current week.Kane and Buscemithen went to Baxter's house and gavehim his check.Buscemi toldBaxter that Roy had said not toopen up the store because "You guys have stirred up . . . ahornet's nest with thisunion thingand you're laid off." Thethree employees then went to the office of Roy's accountantand asked for their layoff slips, but the accountant knewnothing about them. Then, the employees went to theunemploymentcompensationoffice.Roy kept the shopopen that day, and later that afternoon went back to Eastcoand got some padding.Cowles had tried to reach Union Representative Cutshawon February 14 about Cowles' February 13 separation, butthey were unable to speak with each other until February17.Cowles told Cutshaw that he had gone into work andbeen laid off, and that Roy had given him a "number ofreasons. . . that [Roy] couldn't afford him and thatbecause of the union this had caused a number ofproblems."Also on February17,Buscemiand Kanetelephoned Cutshaw separately. Each of them said that,thatmorning, Roy had told them that they had createdsomeproblems for him and that he was letting them gobecause of the Union. Later that day, all three employeescame down to Cutshaw's office.Cutshaw credibly testifiedthat one of the three who had been laid off on February 17,he could notrememberwhich, told him that Roy had saidthat Cutshaw createdthis"hornet's nest" for Roy, that hehad problems withthe IRSand with his wife and theUnion, and that Roy wasletting theemployeesgo becauseof the Union. On the following day, February 18, the Unionfiled its initial chargeherein,alleging that Respondent haddischarged its employees for their activity on behalf of theUnion and because they had filed a representation petitionwith theBoard.This charge was not received by Respon-dent until February 19.Roy testified that, on February 18, he received atelephone call from a man who identified himself as Jeffrey15My findings about what Roy said on this occasion are based on acomposite of Buscemi's and Kane's testimony. Susan Roy did not testifyRoy's version is discussedinfra 258DECISIONSOF NATIONALLABOR RELATIONS BOARDJankot, a Board employee who was at one point assigned tohandle the representationcase.According to Roy, thefollowing conversation occurred:His caller asked whatRoy was doing. Roy replied that he was up to his ears introuble,his attorney was away, and Roy had laid offeverybody. The caller asked why Roy had laid off every-body. Roy replied that his attorney had told him, "Youcannotlay off-you cannot change the count."The callerasked whether Roy could run the place by himself. Royreplied that he could not, but could "survive" with twopeople. The caller then said,"Well, in that case,call backthe two people with the most seniority." The caller askedabout pay. Roy replied that the employees had not yet lostany pay. The caller said to call the two back right away, andthe result would be in essence the same as if he had laid offthe employees with the least seniority.On the evening of February 19, Susan Roy asked Kane toreturn to work. On the morning of February 20, he did so.Baxter was not at his home on February 19. On February20,Roy telephoned him and said, "I would like you andDave [Kane] to comeback to work. . . . It doesn't have tobe you and Dave.... My position is that I can't afford tohave the four of you. ThatI canhave any two of you, andthose two could bePhil [Buscemi] and Pete [Cowles]...."Roy further said that "it could be any combination, but hethought that he needed Dave because he needed [David] torun the forklift truck, and he needed one salesman, whichcould have been one of the three of [them], and he thoughtthat since Dave and [Baxter]had the most seniority, thatunless[they] wanted to be martyrs, [they] should be theones that should go back."Baxter returned to work onFebruary 21. Buscemi and Cowles had less seniority thanKane and Baxter. Roy testified that at this time he wouldrather have recalled Buscemi instead of Baxter because Roybelieved that Baxter was the "troublemaker" who hadbrought in the Union.Aboutnoonon February 25, Cutshaw,Buscemi,Cowles,and Union Business Agent Scott Macey came to the storewith the hope that they could talk to Roy. Baxter was theonly one present in the store. Cutshaw said that he wasthere to seeRoy abouta "recognition agreement," and, ifRoy refused,Cutshaw was going to set up a picket line infront of the store.After a few minutes,Kane and SusanRoy, who had both been out buying lunch for all three shoppersonnel,returned to the store with the three lunches.Kane went out to the union representatives'car, which wasparked in front of the store, and began to eat his lunch inthe car.18 Cutshaw walked into the store,where Baxter andSusan Roy had taken their lunches, and told her that theywere going to begin to picket because of the unfair laborpractices in which Buscemi was let go and not taken back,and that they wanted to talk to Roy. She said that he wasout of town.Cutshaw then told Baxter, "We're going out topicket. . . . Are youjoining us?"Baxter replied that he wasfirstgoing to finish waiting on his customer.Cowles,Buscemi, andthe twounion representativesthen began topicket the store with signs saying, "On Strike." Afterwaiting on his customer,Baxter left the store with his lunch,and joined Kane in the car. A few minutes later, Susan Roy16The weather was unseasonably warm.i1This charge,which alleged 8(b)(IXA) violations, was later dismissed.turned the lights off, locked the door, and, her lunchstill inher hand, went to her car and drove off. After finishinglunch, Kane andBaxterjoined the pickets.After picketing for an hour or two, the pickets arrangedfor periodic checksto seeif the store had reopened forbusinessand, therefore, picketing should be resumed. Theunion representativesand the employees then drove off.On the following day, Cutshaw,Baxter,and probablyothers drove up to thestore. It was closed, no customerswere there, and theinsideof the windows had been coveredwith wrapping paper. Theynonethelesspicketed until earlyafternoon. The next day, February 20, the store was stillclosed and papered up. They picketed for about 2 hours.On February28, Baxterand Kanecameto the store fortheir paychecks. The windows were still papered over, butthe door was open. Roy told them that he and his fatherwere goingto Israel for a couple of weeks and that he wouldlike Baxter and Kane to return to work. They replied thatthey would like to wait and see what happened at the"hearing" on the Union's representation petition.This "hearing" (in fact, a conference) was held on March2.The petition could not be processed because of a chargefiled that day by Respondent herein against the Union.17 Aday or so later, Roy telephonedBaxter andasked whetherhe and Kane had decided to come back to work. Theyreturned a few days later.18By letter dated May 4 the Union requested withdrawal ofitsrepresentation petition. By letter datedMay 7 theRegional Director advised Respondent that he had ap-proved the withdrawal without prejudice.At the time of the July 1976 hearing,Baxter was stillworking for Respondent. Kane was laid off on June 25.Respondent told him that he was being laid off for lack ofwork, and the complaint does not allege otherwise. InMarch 1976, Respondent rehired Roy's son,who hadpreviously worked for Respondent, in order to enable himto get out of jail. He was working 50 hours a week at thetime of the July hearing. At the time of the hearing,Respondent employed nosalesmenon a commission basis,and the only nights it was open were Thursday and Friday.F.Analysis and Conclusions1.The alleged independent 8(a)(1) violationsIfmd,in agreementwith the General Counsel, thatRespondent violated Section 8(a)(1) of the Act (1) onFebruary 5, when Company President Roy said in theemployees' presence, upon being advised that the Unionrepresented a majority and wanted to discuss the matter,that Mrs. Roy had "better shut the door, lock the place up,wereshutting down"; (2) on February 13, when Roy toldemployee Cowles that he was being laid off partly becauseof "all this union stuff'; (3) on February 17, when Roy toldemployeesBuscemi andKane, upon laying them andBaxter off, that he was laying them off because of the"hornet's nest" the employees had created, as to legalexpensesand lack of credit, by joining the Union; (4) whenRoy asked Cowles, immediately after his February 13termination, who started the Union; and (5) on February 5,18Becauseof health problems of Roy's mother, at the very last minuteRoy decided not to go to Israel. ROY'S CARPET LANDwhen Roy seized the union authorization cards from UnionRepresentative DiFlumera and, in the employees'presence,read the employee signatures thereon.In fording that Roy'sinterrogation of Cowles violatedthe Act,I note that suchinterrogation immediately followed Roy's unlawful asser-tion that Cowles was being terminated because of"all thisunion stuff,"that Respondent had no legitimate reason forseeking the identity of the employee who started the Union,and that Cowles gave an evasivereply.In fording thatRespondent violated the Act by seizing and inspecting theemployees'union cards, I note that Roy grabbed them aftertheUnion offered to prove its majority through animpartial thirdparty;thatwhen inspecting them hedeprecatingly singled out the card signed by Cowles andlater selected him as the first employee to belaid off forunion activity;and that,just before seizing them,Roy hadthreatened to close down the shop because the employeeshad joined the Union.19In view of the factual context,Ialso agree with theGeneral Counsel that Respondent violated Section 8(a)(l)when Roy told the employees, on February 9, that they hadgiven him "the shaft"by going to the Union rather thantalking to him about their problems.I regard this denigra-tion of their union activity as constituting an implied threatof retaliation therefor,since Roy made this remark whilediscussing the possible sale of Respondent's business, and afew days after threatening to shut down the shop becausethe Union had organized it.202.The alleged unlawful terminationsa.Whether Cowles' separationwas a layoff or aquitAs previouslynoted,Roy denied Cowles' testimony thaton February13 Roylaid off Cowles, and testified,instead,that on that date Cowles quit because of anger at the 4weeks' deductions from the paycheck received that day. Incontending that I should credit Cowles and discredit Roy,theGeneral Counsel relies on,inter alia,the followingevidence:(1)Cowles' paycheck,which was admittedlyready when he came to pick it upon Friday, February 13,included Cowles' commission on carpeting which had beendelivered and paidfor on Thursday, February12, even19Employee Baxter credibly testified that he particularly rememberedRoy's taking the cards from DiFlumera because,when the employees signedcards, they had been told that the Employer was not supposed to know whosigned the cards; that if the Union's representative status was challenged thesignatures would be checked by a policeman,a priest,or an arbitrator; andthat the cards were"secretive"and "a confidentiality."20 See Ram,Inc., 218 NLRB 430, 433(1975);Mademoiselle Shoppe, Inc.,199 NLRB 983,987 (1972).21When asked on cross-examination, "But you laid off four men, didn'tyou?" Roy replied,"I laid off four men. I laid off three men and Mr. Cowlesquit."22Cutshaw's testimony about Cowles'picketing is undemed,although thepicketing was observed by Company Treasurer Susan Roy,who is Roy'sdaughter.23The General Counsel also seeks to make something of Roy's failure torecallCowles after learning that Cowles at least thought he had beenterminated.However,such conduct by Roy is not inconsistent withRespondent'sbasic position that by the time Roy consulted attorneyThompson on February6 Royhad decided that for economic reasons hewanted to reduce Respondent's work force.24Although Roy admittedly laid off three employees a few days later,these comprised his entire remaining work force and, according to Roy,259though a Friday paycheck usually covered items which the.customers had paid for during the week ending thepreceding Wednesday;Roy had seen a preliminary draft ofCowles' commission statement that week(supra,fn. 2) buthispaycheckswere based on commission statementsprepared by Buscemi,not Roy;(2) all the taxes whichshould have been taken out previously were deducted fromthat paycheck,consequently diminishing it by 60 percent;however,Cowles had previously asked Roy to deductpayroll taxes; (3) Baxter testified without contradiction thatwhen telling him after the February 17 layoffs that any twoemployees could return to work,Roy mentioned Cowles byname and did not distinguish between him and the threewho were admittedly laid off;21 (4) Cowles participatedwith the other employees in picketing the store on February25; 22 and(5) Cowles had a family to support,was beingharried by creditors which included the Internal RevenueService,and badly needed a job. Some further support forCowles' version of the February 13 conversation is provid-ed by Cutshaw's testimony that,on February 17, Cowlessaid that he had been laid off and impliedly requested theUnion's assistance in getting his job back;the Union filedits first charge herein on the following day.23 In urging meto credit Roy, Respondent relies on(1)Roy's undeniedtestimony that immediately after the February 13 interviewhe told Buscemi that Cowles had quit; (2) Cutshaw'sFebruary 25 statement to Susan Roy that the Union waspicketing"because of [Respondent's ] unfair labor practicesby letting Phil Buscemi go," without mentioningCowles;(3) Cowles' initial denial(promptly retracted) of adebt owed Respondent upon the bankruptcy of a corpora-tion owned by Cowles;(4) the alleged unlikelihood thatRoy, even though he had been a business acquaintance ofCowles'for some years,would offer to lend him $100immediately after laying him off because he had joined theUnion;(5)Roy's testimony that on February 6 and 10attorney Thompson advised him that, because of theUnion's presence, he should not lay off any individuals; 24and (6) Cowles' refusal to authorize Roy to obtain Cowles'unemployment compensation records from the Massachu-settsDivision of Employment Security,which will notrelease them without the employee's consent.25 From thislast item,Respondent tenders the inference that theseThompson had told him that he could lay off his entire employee staff.According to Roy, his later recall of the two senior employees occurred aftera Board agent had told him that he could lay off in order of seniority.25Ch.66A, Sec. 2, of the Massachusetts general laws ("Fair InformationPractices,"St. 1975,c.776,sec. 1), provides,Inter algaSec.2:Every agencymaintaining a personaldata system shall:(c) not allow any ... individual not employed by the holding agencyto have access to personal data unless such access isauthorized bystatute or regulation,or isapproved by the holding agency and by thedata subject whose personal datais sought . .(Continued) 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecords show a change from the "quit" entry admittedlymade by Roy to a "mutual consent" entrywhich a divisionrepresentative suggested to Roy as a means of entitlingCowles to unemployment benefits.Particularly in view ofRoy's testimony that he did not accede to this proposedchange until after being assured that it would not affect hisunemployment insurance taxes, I cannot perceive how thisproposed inference would tend to show that Cowles quit.26After weighing these cold record considerations, Roy'sunreliability in connection with his explanation of theadmittedlayoffs(infra),and demeanor considerations(which heavilyfavorCowles),I credit Cowles'version of histermination interview and related matters,as summarizedsupra.b.Whether the layoffs violated the Act(1)The General Counsel'sprima faciecaseThree days after all of Respondent's employees hadsigned unioncards, the Union advised Roy of its majoritystatusand asked him to sit down and discuss the matter.Roy's response was a threat to shut down the shop and,according to him, the comment, "Oh, shit, I need anotherproblem like this." When the union representatives offeredto prove its majority status by means of a card checkconducted by an impartial third party, Roy grabbed theauthorization cards from a union representative, read offthe names, and, when reaching Cowles' card, threw it on thefloor and said that he was not an employee. After a unionrepresentativecautioned Roy to watch what he was sayingbecause he was violating certain laws, Roy said that hethought something could be worked out without anyproblems.However, after receiving the Union's demandletter and letter of recognition, Roy said that his wife wasthreateningto leave him if he recognized the Union, andasked the union representatives to wait a year. When toldthat the Union wantedimmediaterecognition, Roy prom-ised that he would givehis decisionby telephone the nextmorning.He did not call, but did change the locks on theshop doors, remove thesalesrecords kept byBuscemi, andtell him notto keep anymore.Three days later, he toldRespondent's three salesmen that if he took the Union hiswife would leave him, that if he did not take the Union..you guys" would leave him, and that he "should pack it allup and go to theislands. . . ought to just sell this place andget out from under it." After agreeing to give the employeesa chance to buy the business, he remarked that they had"really" given him "the shaft" when they brought in theUnion, that the employees should have come to him, andthat they could have worked out their problems without theUnion. Roy further said, "I might as well sell the businessand get out of this thing." Respondent's refusal to recognizethe Union without an election was written that same day.Two days later, Roy, who then mistakenly believedBaxter to be the union leader, told Cowles (the real one)(k)maintain procedures to ensure that no personal data are madeavailable from its personal data systems in responseto a demand fromdata made by means of compulsory legal process, unless the data subjecthas been notified of such demand in reasonable time that he may seek tohave the process quashed.n Respondent also points to Cowles' testimony that when laying him offRoy initially gave as a reason that Respondent had too high an overhead andthat if he "hadn't sided with those guys" in seeking unionrepresentation he would have been the "head man." Heasked Cowles to induce the othersalesmento agree toaccept a basic salary plus commission. On the regularpayday 2 days later, and after receiving the Union'srepresentation petition, Roy initially refused to give Cowleshis paycheck because he had not asked the other employeesto agree to this new arrangement. Cowles said that he wasgoing to get his paycheck even if he had to go to theMassachusetts Unemployment Compensation Board to getit.Later that day, Roy gave Cowles his final paycheck andtold him that he was being laid off because Respondent'saccountant had told Roy that his overhead was too highand he had too many people on the payroll. When Cowlesresentfully asked why 4 weeks' tax deductions had beentaken from his final check, diminishing it by 60 percent,Roy told him that he was being laid off because of "all thetrouble I'm having with the Labor Board guy," i.e., theUnemployment Compensation office, "and all this unionstuff. . . . The lawyer told me I could take it out once amonth at the end of the month and I'd be covered." AsCowles left, Roy asked, "Seeing ashow you're leaving, whostarted the Union?" On the second working day thereafter,Roy laid off the remaining employees, and gaveas a reasonthe "hornet's nest" the employees had created by joiningtheUnion, causing him extensive legal fees from theunionizationcampaign and lack of credit which hadprevented him from obtaining padding that morning.Roy testified that, on February 18, he learned that hisattorney had erred in allegedly telling him that, because ofthe Union's bargaining demand, he could not effect anylayoffs of fewer than his entire staff. According to Roy, hewas advised on February 18 that he could effect layoffsbased on seniority. Then, Roy called back the two senioremployees (Baxter and Kane), although Roy would admit-tedly have preferredBuscemito Baxter because Roy stillbelieved that Baxter was the "troublemaker" who hadbrought in the Union. Thereafter, the shop was open only 2nightsa week,although most of its weekday retailsales are"closed" during the evening hours, and the shop hadpreviously been open 5 or 6 nights a week.The foregoing evidence strongly points to the conclusion,at leastprima facie,that Respondent laid off these fouremployees at least partly to discourage union activity.(2)Respondent's explanations for the February 17layoffsWhile not appearing to contend that the February 17layoffswere wholly unrelated to the Union's advent,Respondent contends that the only legally significantmotivations were Roy's alleged belief that Respondent wasin financial difficulties and Roy's emotional problemsrelated largely, although not entirely, to such allegedfinancial difficulties.As shown,infra,there is very littletoo many employees on the payroll. However, this was notan explanationgiven by Cowles; rather,itwas an explanationgiven by Roy, who is notalways given to logical statements(see,infra).In any event, even whenCowleswas being paid on a straight commission basis,maintaining him onthe payroll imposed onRespondent such expenses as social security andunemployment compensation taxes,as well as commissionspaid to him forsalesthat might have been made anyway by the salariedsalesmen. ROY'S CARPET LANDevidence about what Respondent's financial position reallywas. In connection with Respondent's economic defense,the record shows as follows:1.About June 1975, Joe Tessier, a relative of Roy's whohad managerial experience in the carpet business, joinedthe business. Roy transferred some stock to Tessier inanticipation of a $50,000 cash payment from Tessier, whichwas never made. About October 1975, Tessier agreed toleave the business and (inferentially) to surrender his stock,in return for $25,000 worth of carpet and $10,000 in cash. Inconnection with the Tessier matter, either Roy or Respon-dent signed notes to Tessier's attorney for $10,000 in legalfees.2.Roy testified about certain loans from members ofhis family. At one point he testified that, as of February1976, "my father-in-law had died a couple years before andIborrowed about $22,000 from relatives." Elsewhere, hetestified that about January 1976 "I had to borrow $6,000from my mother-in-law," and that as of early January$17,000 from his mother-in-law and other family membershad been put into the business. Respondent failed toproduce any records regarding whether such loans totaled$17,000, $45,000, or somewhere in between; whether any ofthem had been repaid at any material time; and whether thedebtor was Respondent or Roy personally.3.Roy credibly testified that sometime in January, hisinsurance company threatened to cancel his workmen'scompensation insurance and his insurance on the contentsof the building because he had failed for several weeks tocomply with his agreement to pay off at $200 a week a$6,000 debt he had owed it for some time.274.Roy credibly testified that on various occasions, thedate of which he did not give, he asked his employees todeposit their paychecks in their own banks instead ofcashing them in the bank where Respondent kept itsaccount.5.Roy credibly testified that as of mid-February he wasslow in paying almost all his creditors. He further testifiedthat, before Tessier joined the business in June 1975 andinduced Roy to overdraw Respondent's account regularly,"If I didn't have the money, I wouldn't pay the bills."6.General Counsel's Exhibit 12 states that Respondenthad about $15,000 in sales between October 20 and 31,1975; $32,000 in November 1975; $30,000 in December1975; $27,000 in January; and $7,800 for the first 4 businessdays in February. (Assuming that Respondent had oper-ated throughout February and its sales had continued at thesame level, its February sales would have totaled about$45,000.)General Counsel's Exhibit 12 consists of salesrecords kept on a daily basis by employee Buscemi, whoseduties (according toRoy) included keeping some ofRespondent's records. Buscemi testified, in Roy's presence,that Buscemi used working hours to prepare these records.In addition, Buscemi testified that, after checking with Roy,he supplied these records in November 1975 to a represen-tativeof theMassachusetts sales tax office. Further,Buscemi, Cowles, and Baxter all testified that they had seenRoy look at these records. Roy testified that he had never27On March 1,the insurancecompany did cancelhis insurance,althoughRoy's testimonysuggeststhat this action may have been for reasons notadverted to in the record. This cancellation was wholly effective for about 3261kept or seen any records of his total sales for a particularmonth. He testified, however, thathe "imagine[d]" Busce-mi used General Counsel's Exhibit 12 to compute the salestax paid by Respondent. For demeanor reasons and in viewof the probabilities of the situation, I discredit Roy'stestimony that he never saw General Counsel's Exhibit 12,and credit the foregoing testimony by Buscemi, Cowles,and Baxter. Moreover, Buscemi credibly testified that hekept such records partly in order to make sure thatRespondent complied with its agreement to pay him acommission on totalsalesif they exceeded a certain figure.Accordingly, I adhere to my hearing action in receivingGeneral Counsel's Exhibit 12 as a business record.See Rule803(6) of the Federal Rules of Evidence.7.Roy credibly testified that as of early FebruaryRespondent owed the Roys, as landlords, back rentalstotaling $18,000.He credibly testified that, instead ofpaying the $2,500 monthly rental called for by the lease,Respondent had been paying, directly to the bank whichheld the mortgage on the building, the undisclosed monthlyamounts which the Roys owed that bank in principal,interest, and taxes. He further credibly testified that theRoys purchased the building in a "real distressed market";that the building was being offered at $290,000; that theRoys paid $125,000 and put in $17,000 in needed improve-ments;and that he thought its February 1976 valueexceeded $150,000.8.Roy credibly testified that on February 5, when theunion representativescameinto the shop, he and Mrs. Roywere in the officediscussinghisproposal,which sherejected, to remortgage their jointly owned home to obtain$30,000 to put into the business.9.Roy testified that since June 1975, in response toTessier's assertion that constant overdrafts were an "ac-cepted practice," Respondent had regularly been over-drawn at its bank by $2,000. Roy further testified that therecords kept at the office of Respondent's accountantshowed that as of December 31 Respondent was overdrawnby $3,000. Respondent's check ledger states that as ofJanuary 2 Respondent was overdrawn by about $1,360. Inaddition,Roy testified that during a 4-week period whichbegansometimein 1976, and ended on or before Buscemi'sFebruary 17 layoff,Buscemi came in atleast once or twicea week and said that Respondent was overdrawn by $3,000or $4,000.Respondent's check ledger shows that, onJanuary 9 and 10, Respondent's account ranged between a$2,700 positive balance and an $8,300 overdraft. OnJanuary 9, Roy made a personal loan to Respondent inorder to cover Respondent's $8,600 check to him in lateDecember 1975 to cover his unpaid 1975 salary (seeinfra,par. 10). As of January 12, Respondent's account containedover $6,000. January 9 and 10 aside, Respondent's checkledger shows that on the approximately 38 business daysbetween January 2 and February 17, 1976, Respondent wasnever overdrawn by as much as $4,000, was overdrawn by$3,000 or more on 2 days (January 30 and February 10),days, after which Roy regamedworkmen's compensationinsurance bycarpeting a buildingfor the insurancecompany. 262DECISIONSOF NATIONAL LABOR RELATIONS BOARDand after January 9 was overdrawn on 3 days (January 30and February 10 and 16, by $160).2810.Before mid-1975, Respondent's "book work" hadbeen performed by an unidentified nonemployee who wasnot a certified public accountant.In mid-1975,Tessierarranged for the professional services of a certified publicaccountant,Jack Smith.Roy credibly testified that, beforeretaining Smith,Respondent had been putting its businessrecords in cardboard boxes which were piled up in threedifferent offices and in a disorganized fashion.EmployeeBuscemicredibly testified that, between early May 1975(when he began to work for Respondent) and September1975 (when Tessier left), Buscemi had never seen any salesrecords kept by Respondent. Roy credibly testified thatSmith had threatened to withdraw as Respondent's accoun-tant unless Respondent put its records into better order.Roy further credibly testified that, at the time of the hearingin July 1976, Respondent had not yet filed its income taxreturn for the calendar year 1975.Roy testified that, as of the last week in December 1975,he had failed to collect from Respondent $8,600 which itowed him in salary as Respondent's president.He furthertestifiedon direct examination that the last week inDecember,his accountant told him "to come into the officefor the purpose of taking this money out of the corporationfor personal income so I wouldn't have to pay taxes on ittwice . . . the check had to pass before the end of the[fiscal ] year. That is,Iwastold if I didn't take my backpaybefore the end of the year then I would have to paycorporationtaxes onit.Then I'd have to pay individualtaxes when I took the money."Roy went on to testify ondirect examination that, when he came to Smith's office,Smith or an associate accountant told Roy "that as of rightnow I was on a disaster path and that right now it was just amatter of down the road I would be bankrupt if I did not goahead and get the cost of my operation in line with mysales. . . . That ifI continued on the path that I was going,Ihad another three months in business."Stillon directexamination,Roy testified that he said he thought"thingswere going good,"and the accountant replied, "You betterwake up,because you're going down the drain."On cross-examination,Roy testified as follows:Q. [By Mr. Gardiner] But you did take a largeamount of money out of the business in late December1975, didn't you? Paid to you personally?A.Right, for the purpose of taking the money outof the corporation so I would not have to pay corpora-tion taxes.Q. I don't understand that. You said not the-notto have to pay corporation taxes, is that correct?A.Whateveritwas,it is better to take-yes, if therewas aprofit, at the end of the year, it certainly would be28Respondent's counsel has attached to his brief a purportedcopy of asubpena requirind to roduce, on the first day of thehearing,inter alga,"Allcancelled checksg[and J bank statements of [RespondentIfor the period ofJanuary 1, 1975 topresent."Under thecircumstances,Ireject theGeneralCounsel's efforts to nummize any weight attached to the check ledger inevidence by pointing out that Respondentfailed to offerinto evidence itsrecords of another checking account maintainedby it for the purpose ofpaying taxes29At nopoint didRoy testifythat his accountant referred to taxbetter to pay taxeson itonce than twice. And I believethis is a-most people working for a corporation dotake a paycheck.Q.And you don't want to pay corporate taxes andthen pay personalincometaxes if you don't have to,right?A.Right.Q.And you don't pay corporate taxes unless youmake a corporate profit, do you?A.Correct.Q.And at the end of December 1975, your accoun-tant said you'd better takesomemoney out to avoiddouble taxation?A.No, he said that if I did not-they did not knowwhat the outcome would be, at that particular time, butif I did not take it out before the end of the year I couldnot take it out after the 31st of the year. If all I took was$10,000out on December 31st, I'd have no way oftaking out after December31st, unlessI paid taxes on itfirst and then paid personaltaxes on itsecond.29Roy testified that, because Respondent did not in lateDecember 1975 have enough money in its account to coverhis $8,600 salary balance, "I wrote the checks and tookthem personally. Then after the first of the month I movedthe money back to the company." He returned the moneyto Respondent by obtaining from the Third National Banka $10,000 personal loan for which he used his personalsavings accountpassbook as security, and lending theamounthe received (about $9,800, becausethe bank hadprededucted interest) to Respondent. A few weeks later,Respondent repaid this loan by a check dated February 26,1976, to Roy and the Third NationalBank.Roy explainedthat this loan was repaid because he needed to retrieve hissavingspassbook from the bank's vault for "anothertransaction." Afterregainingcontrol ofhis savings pass-book, he took $6,000 from his savings account and loaned itto Respondent. On March 1, 1976, Company Vice Presi-dent Susan Roy, Roy's daughter, obtained a $3,000 loanfrom her bank,using her savingspassbook as collateral,and lent that sum to Respondent.11.Roy further testified that sometime between Janu-ary 15 and 29 heagainmetwith his accountant, whoreviewed with him "that document there"-referring toRespondent's Exhibit 1. The last two pages of this exhibitpurport to be Respondent's balance sheet and incomestatement for the calendar year 1975, subject to anaccountant's disclaimerdated July 28, 1976, the day beforethe hearing.30 Roy testified that he first saw the particularsheets of paper constituting this exhibit on July 28, 1976,when he obtained them from his accountant. He testifiedthat this purported balance sheet showed a "$16,000 plus"loss "but they told me it would be greater than that beforecarryback or carry-forwardconsiderations, or otherwisemention suchconsiderations30 "The accompanyingbalance sheet ofRoy's Carpetland, Inc., as ofDecember31, 1975,and the related statementof income for the year thenended werenot auditedby us and accordingly we donot express an opinionon them.These financialstatements are incomplete presentations becausethey do notinclude all the disclosures requiredby generally acceptedaccounting principles,including statementsof retainedearnings and changesin financialposition; theyshould notbe used by anyone who is not amember of the company'smanagement." ROY'S CARPET LANDI'm finished."The document in fact setsfortha loss of$14,993.31.Onvoir direby the General Counsel, Roytestified that,when he received on July 28 the page ofRespondent'sExhibit 1 which purports to be a balancesheet,the accountingfirm "saidthis is a copy of what theyshowed me[in January] . . .I have to assumethat they,beingCPA's, that theyare tellingthe truth.I have no reasonto feel that they changedit. . . . The CPAtellsme this is acopy of what I saw." He had previously testified, however,thatwhen he met with his accountant in January theaccountant did not give him a "dollar/cents figure,"abouthow much he was losing,but merely told him that his rent,telephone expenses,and salary expenses were dispropor-tionately high and his "net profit was approximately 32percent.Iwas told that it should be near 40 percent... .That is before expenses."The document states that "grossprofit" was 32.4 percent. Still onvoir dire,when askedwhether he saw in January that the paper contained certainscratched out numbers with different numbers beside them(as is true with respect to the purported balance sheet inResp.Exh. 1), he replied,"Iwas not aware of it. I wasinformed that it was thereby the CPA . . .there was noscratch-outs on the one that I-on the ones that I saw . . . Idon't even know what those figuresmean."Thereafter, onfurther direct examination,he testified that the purportedincome statement in Respondent's Exhibit 1 "is the exactcopy of what I saw in January." When asked whether thepurported balance sheet in Respondent's Exhibit 1 was thesame as the onein January,while looking at the document,he described the handwritten changes thereon.The recordthen shows as follows:Q. [By Mr. Costa] But other than that, the sheetwas the same?A. I wouldhave to assumeso, yes.Q.No, I don't want .. .A.Yes,yes, this page was exact.This is the one thatI drew my -on numberR(l)(c) [the purported incomestatement]is the only paper that really interests me inJanuary. Was, I was in trouble this-it was supposedlyto show me if I used itproperly,to show me how to getout trouble.Roy further testified that in late December his accoun-tant told him that he "should not be paying over 8 percentin the salary column.Iwas up in the 20-somethingpercent."Respondent'sExhibit I states that"Salaries"were 11.8 percent of total sales.3112.Respondent's records show that Roy did not drawhis salary from Respondent during the first 4 weeks of 1976,or during 5 of the remaining weeks in the first quarter.32Thereafter, and until the July 1976 hearing, he drew his$300 salary every week.As to his emotional problems, Roy credibly testified thathe was exceedingly upset by the fact that, at an unspecified31Thisdocument further statesthat "Officer salary" was 5.2 percent oftotal sales, and that"Auto expense," "Group insurance," and "Commis-sions" were.7 percent, .3 percent,and .6 percentof totalsales, respectively.32During 2 of these 5 weeks,the employees were on strike.33Sears,Roebuck &Co.,224 NLRB 558 (1976) (ALJD, II, C, 1, (b));N. L. R. B. v. FibersInternationalCorporation,439 F.2d 1311, 1312, 1315 (C.A.I, 1971);Sweeney & Company, Incorporatedv. N.LR B.,437 F.2d 1127, 1133(C A. 5).263date prior to February 5, his son had been jailed on a drugabuse charge. Roy also credibly testified that, when theunion representatives first came to the shop on February 5,he and his wife were"yelling and screaming"at each otherbecause of the business losses from Tessier,who was Roy'srelative;because Roy had not taken his salary from thebusiness for several weeks;because of Roy's January loanto the business;and because of Roy's request that the Roys'home be remortgaged so he could put $30,000 into thebusiness.He further testified that,as of that date,he and hiswife were on the verge of divorce. Mrs. Roy's previouslydescribed conduct during and immediately after the unionrepresentatives' second visit to the shop on February 5shows that she strongly opposed the Union. As previouslyfound,in attemptingon February 5 to put off the Union'sbargaining demand and explainingon February9 a desireto sell the shop, Roy said that she would leave him if herecognized the Union.(3)ConclusionsThe General Counsel has met his burden of proof if hecan show that the four employees would not have been laidoff but forRespondent's union animus33 AsRespondentdoes not appear seriously to question it, Cowles' testimony(if credited, as it has been)effects such a showing as to him.Among the specific reasons which Roy then tendered forCowles'termination was "all this union stuff." While Royalso referred to the Massachusetts Unemployment Com-pensation Board's statements to Cowles that Respondenthad to make the legally required tax deductions from hispaycheck, the modesty of the inconvenience and expenseimposed by this requirement leads me to conclude that thisconsideration played little part in the termination deci-sion.34Moreover,while Roy also gave as a reason hisaccountant's alleged statement that Respondent had to cutdown on"overhead,"Cowles' employment on a commis-sion-only basis involved less overhead than the employ-ment of anyone else on the payroll.I conclude that Cowleswould not have been laid off but for Respondent's unionanimus and, therefore, that his layoff violated Section8(a)(3) and(1) of the Act.I reach a like conclusion with respect to the February 17layoffs.Such a conclusion is strongly pointed to,if indeednot compelled,by Buscemi's and Kane's credited testimonythat,when laying off all three, Roy said that he was layingthem off because of the"hornet's nest" the employees hadcreated by joining the Union,causing him extensive legalfees from the unionization campaign and lack of creditwhich had prevented him from obtaining padding thatmorning.This inference from such testimony is at leastcorroborated, if indeed not independently established, byRoy's testimony.He testified that, when effecting thelayoffs, he told Buscemi and Kane that this problem couldhave been worked out without a union,asked them why34However,Ido not agree with the General Counsel that Cowles wasengaged in"concerted"activity when he raised the deduction question withthe unemployment compensation board.Unlike the safety improvementsrequested inAlleluia Cushion Co.,Inc.,221 NLRB 999 (1975) (cited by theGeneral Counsel),the commencement of proper deductions from Cowles'paycheck would not benefit other employees, who so far as the record showswere having proper deductions made. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthey had not come to him,and said, "You bastards gave methe shaft....I'm up to my ears in trouble and instead oftrying to help me out,Ifeel that you guys are workingagainst me."Roy then went on to testify that he "was notspeaking in regards to the union situation as such.Althoughitwas part of it."While Roy's version of the layoffinterview does indicate that his action was motivated partlyby his family problems,such family problems included hiswife'sresentment of the Union and, to that extent,constituted in themselves an unlawful motive for thelayoffs.Moreover,even if accepted uncritically,Respon-dent's evidence would show that its alleged economicdifficulties had begun months before the layoffs.Further,Roy testified that on February 5 he told the unionrepresentatives that he thought business was going to pickup; he testified that in January and February his sales weregoing up; 35 he further testified that business usuallyimproves before Easter in the spring; and in January hetold employee Buscemi that business had started to pick up.Furthermore,Roy testified that his October 1975 inventorywas $125,000 and that in early February,when he wasdiscussing the sale of the business to the employees,he toldthem that the inventory was worth $180,000.36Furthermore,Iconclude that Roy's testimony aboutRespondent's financial difficulties is not entitled to uncriti-calacceptance.Thus,Roy was clearly untruthful intestifying that in late December his accountant told himthat he was "going down the drain"and at the same timeadvised him to draw his salary before the end of the year sothat Respondent would not have to pay corporate incometaxes on it. His complicated and successful efforts to drawhis salary before the end of 1975 lead me to discredit histestimony about his accountant's alleged pessimistic reportsin late December,and to infer that Roy believed Respon-dent's 1975 operations might well show a profit.Further, Ido not believe his testimony that the balance sheet andincome statement which he received from his accountantthe day before the hearing(Resp.Exh. 1) refreshed hisrecollection about the contents of similar documents whichhis accountant allegedly showed him in the latter part ofJanuary,in view of Roy's previous testimony that duringthis January meeting his accountant did not give him adollars-and-cents figure about what he was losing, Roy'sadmission that he did not understand the figures on theexhibit,his testimony from time to time that he merelyassumed the two documents were the same, his inaccuratetestimonial description of the loss appearing on Respon-dent's Exhibit 1, and the difference between his testimonialdescription and the exhibit's description of Respondent'ssalary expenses in relation to sales.In addition,Respon-dent's own records establish that Roy's testimony grosslyexaggerated the size and frequency of Respondent's over-drafts.Furthermore,although Roy testified that most floorcovering sales are "closed"in the evening,and that he hiredCowles on January 15 to enable Respondent to keep thestore open every evening,after the layoffs he kept the storeopen on fewer evenings than before Cowles was hired.Finally,Roy simply did not act as if his accountant hadasHe further testified that his sales were not going up "in proportion tokeep up with [his l added costs" However, when then asked how he knewwhat the proportion was, he evaded the questionwarned him in December and January that Respondenthad to reduce payroll expenses to stave off ruin within 3months and he believed this.Instead,he hired a thirdsalesman on January 15, who was to be paid partly on asalarybasisaftera few weeks.His proposal to theremaining salesmen in the latter part of January to go on astraight commission basis could not have saved Respon-dent any money until after the 3-month guarantee periodhad elapsed; and, when the salesmen refused,until a fewdays after receiving the Union'sFebruary 10 petition, Roycontinued to employ both of them on the same salary basisasbefore.Indeed,far from testifying that the layoffdecision was the culmination of financial considerationsallegedly presented to him several weeks previously, Roytestified that his decision to lay off the entire work force wasmade on the very morning of the layoff,when he found thathe had no padding.Respondent's economic defense isfurther undermined by Roy's removal of the sales recordskept by Buscemi,which if available to the accountant mightmaterially have altered the admittedly incomplete 1975financial statements prepared by him,and by the ratherfree interchange of funds between Respondent, Roy, andmembers of the Roy family in the form of loans,repay-ments,rent,overdue rent,interest, and taxes. I note thatRespondent submitted virtually no evidence to establishwhat its financial condition really was(seesupra).For the foregoing reasons,Iconclude that Buscemi,Baxter,and Kane would not have been laid off on February17 but for Respondent's union animus and,therefore, thatsuch layoffs violated Section 8(a)(3) and(1) of the Act. Thefact that between February 17 and 20 the layoff encom-passed all of Respondent's active employees does not affectits legality.So far as the record shows,the store remainedopen at all times until the Union began to picket the storeon February 25, several days after Kane's and Baxter'srecall;and Roy testified that he was unable to operate thestore with members of his family only. SeeTextileWorkersUnion of America v. Darlington Manufacturing Co., et at380U.S. 263,271-273(C.A. 4, 1965).In view of the layoffsprecipitateness and demeanor considerations,Ido notcredit Roy's testimony that the layoff extended to the entirework force because his attorney had told him that theUnion's presence precluded a partial layoff.In any event,an employer may not lawfully enlarge the size of a layoffbecause of the presence of a union.Independent Sprinkler &Fire Protection Co.,220 NLRB 941 (1975) (ALJD);Amb-roseDistributing Company,150 NLRB 1642,1646 (1965),enfd.358 F.2d 319(C.A. 9, 1966), cert. denied 385 U.S. 838.Nor may an employer defend otherwise unlawful action onthe ground that he acted on advice of counsel.JerstedtLumber Company, Incorporated,209NLRB 662, fn. 2(1974); see alsoN.L.R.B.v.Patrick F. Izzi d/b/a Pat IzziTrucking Co.,343 F.2d 753, 755 (C.A. 1, 1965).Further, inview of Roy's testimony that regular evening hours benefit-ed the business,I conclude that,after reinstating Baxterand Kane,Respondent cut back its evening hours in orderto provide a continuing pretext for failing to reinstate36Resp.Exh. 1, the unaudited 1975 balance sheet, values inventory at ROY'S CARPET LAND265Buscemi andCowles rather than for legitimate economicreasons.3.The refusal to bargaina.The appropriate unitThe complaint alleges that "All full-time and regularpart-time employees of Respondent employed at its Spring-field,Massachusetts location, exclusive of guards and allsupervisors as defined in Section 2(11) of the Act" consti-tute a unit appropriate for collective-bargaining purposes.BetweenJanuary 15 and February 13 (the dates of Cowles'hire and separation), Respondent had at this location atotal of four active employees-Cowles, Baxter,Buscemi,and Kane-all of whom were admittedly in the describedunit, and all of whom signed valid union authorizationcards on February 2.Respondent's operation consists of two retail showroomsand two warehouses, all of them under one roof. Kane didmostly warehouse work and the others mostly selling, but attimes they all interchanged work. All four of these employ-ees worked under Roy's supervision. All four worked underthe same working conditions and work rules, and all fourreceived the same benefits. All four had a considerableamount of contact with each other during the workday.Respondent's answerdenies the appropriateness of the unitdescribed in the complaint, but Respondent has failed tospecify what unit it regards as appropriate. I find that thesingle-location, all-employee unit described in the com-plaint is appropriate for collective-bargaining purposes.b.The 8(a)(5) allegation and the requestedbargaining orderThe principles declared inN.L.R.B. v. Gissel Packing Co.Inc.,395 U.S. 575, 610-616 (1969), call for a finding of an8(a)(5) violation and a remedial bargaining order. Respon-dent laid off all of the Union's supporters to discourageunion activity. Respondent has never offered reinstatementto two of these employees, including the employee whoinitially contacted the Union. Respondent not only toldthese employees that they were being laid off because of theUnion's presence, but also threatened to shut the shopdown and effect other reprisals because the Union hadorganized the employees, and engaged in coercive interro-gation inorder to find out the identity of the Union'ssupporters and which employee had started the unionmovement. I conclude that these unfair labor practices areso serious, pervasive, and extensive as to make a bargainingorder the only effective available remedy therefor. SeeDiamond Standard Fuel Corp.,179 NLRB 702 (1969), enfd.437 F.2d 1163 (C.A. 1, 1971). At the veryleast, they fallwithin theGisselmiddle category of "less pervasive practic-es which nonetheless still have a tendency to undermineunion strength and impede the election process." As unfairlabor practices within that category, they would justifyunderGissel abargaining order based on the Union'smajority card showing in an appropriate unit and Respon-dent's failure to honor the Union's bargaining demand ifother relevant considerations confirm "that the possibilityof ensuring a fair election by the use of traditional remedies,thoughpresent, is slight, and that employee sentiment onceexpressed through cards would, on balance, be betterprotected by a bargaining order." Such confirmation in theinstant caseis provided by the inherent lingering tendencyof discriminatoryterminationspersistently to discouragecontinued union activityamong its victims evenafter theyhave been offeredreinstatementand made whole.W & WTool & Die Manufacturing Co.,225 NLRB 1000(1976). An8(a)(5) fordingand a bargainingorder are proper eventhough, after Roy had grabbed and inspected the employ-ees'authorization cards, the Union offered to prove itsmajority through a card check by a disinterested thirdparty, fileda representationpetition upon Roy's failure tokeep hispromiseto reply by a definite date, and did not filea refusal-to-bargaincharge untilMarch 2, when Respon-dent's 8(b)(1XA) charge (laterdismissed)held up theprocessingof the Union's petition.Gissel, supra,395 U.S. at613-615.BecauseRespondent received the Union's bar-gainingdemand on February 5 and on that same datecommenced its clear courseof unlawful conduct, it is foundthat Respondent's 8(a)(5) violation began on February 5.Trading Port, Inc.,219 NLRB 298, 301(1975).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has violated Section 8(axl) of the Act byinterrogation regarding employees' union activity, and bythreatening shutdown and other reprisals because ofemployees' union activity.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by laying off employees Peter Cowles, David Kane,Philip Buscemi, and Fredrick Baxter to discourage unionactivity.5.Respondent has violated Section 8(aX5) of the Act onand after February 5, 1976, by failing and refusing tobargain with the Union as the representative under Section9(a) of the following unit which is appropriate for suchpurposes:All full-time and regular part-time employees employedby the Respondent at its Springfield, Massachusetts,location, exclusive of guards and all supervisors asdefined in Section 2(11) of the Act.6.The foregoing unfair labor practices affect commercewithin the meaning of the Act.Tim REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. The record showsthat Respondent laid off its entire work force to discourageunion membership, and evinced an intent to engage inunfair labor practices in the future by threatening to closedown the shop if it were unionized. Such unfair laborpractices leadme to anticipate that, unless restrained,Respondent will engage in continuing and varying infringe-ments of its employees' Section 7 rights. Accordingly, I 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall recommend that Respondent be required to cease anddesist from infringing on employees' rights in any othermanner.N. L. R. B. v. Express Publishing Company,312 U.S.426, 437-439 (1941);N. L R. B. v. East Texas Pulp & PaperCompany,346 F.2d 686,689-690 (C.A. 5, 1965);N.LR.B. v.Southern Transport, Inc.,343 F.2d 558, 560-561 (C.A. 8,1965);Brom Machine and Foundry Co.,222 NLRB 74(1976);Highland House Nursing Center, Inc.,222 NLRB134 (1976).Further, I shall recommend that Respondent be requiredto offer Cowles and Buscemi immediate reinstatement tothe jobs of which they were unlawfully deprived, or, in theevent such jobs no longerexist,substantially equivalentjobs,without prejudice to their seniority or rights andprivileges, and make each of them whole for any loss ofearningshe may have suffered by reason of his unlawfullayoff, from the date of his layoff to the date of a valid offerof reinstatement, to be computed in the manner describedinF.W.Woolworth Company,90 NLRB 289 (1950), withinterest as described inIsisPlumbing & Heating Co.,138NLRB 716 (1962). (BecauseKane and Baxter have beenreinstated without loss of pay, the General Counsel seeksno similarorder as to them.) In view of my finding thatRespondent cut down its evening hours in order to providea continuingpretext for failing toreinstate Buscemi andCowles, for purposes of computing backpay during such acutback in hours, Respondent is to be deemed in need ofthreesalesmen.In addition, for the reasons previouslyindicated, I shall recommend that Respondent be requiredto bargain with the Union, on request. Also, I shallrecommend that Respondent be required to post appropri-ate notices.37Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER38The Respondent, Roy's Carpet Land, Inc., Springfield,Massachusetts,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating about employees' union activity in amanner constituting interference,restraint,or coercion.(b) Threatening to shut down its operation or effect otherreprisals because of employees' union activity.(c) Telling employees that they are being laid off becauseof union activities.(d)Discouragingmembership in Retail Employees'Union, Local 1459, Retail ClerksInternationalAssociation,or any other labor organization, by laying off employees, orotherwise discriminating in any manner in regard to theirhire or tenure of employment or any terms or conditions ofemployment.(e)Refusing to bargain in good faith with Local 1459 asthe exclusive bargaining representative of the following unitwhich is appropriate for such purposes:All full-time and regular part-time employees employedby the Respondent at its Springfield, Massachusetts,location,exclusive of guards and all supervisors asdefined in Section 2(11) of the Act.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Peter Cowles and Philip Buscemi immediate andfull reinstatement to their former jobs or, if their formerjobs no longer exist, to substantially equivalent jobs, andmake them whole for any loss of pay they may havesuffered by reason of their unlawful layoff, in the mannerset forthin the sectionof thisDecisionentitled "TheRemedy."(b) On request, bargain with Local 1459 as the exclusivebargaining representative of the employees in the appropri-ate unit with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed written agreement.(c)Preserve and, upon request, make available to theBoard or its agents, for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful to the analysis of the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Springfield, Massachu-setts, copies of the attached notice marked "Appendix." 39Copies of the notice on forms provided by the RegionalDirector for Region 1, after being duly signed by Respon-dent's representative,shall be postedby it,in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the said notices are not altered,defaced, or covered by any other material.(e)Notify theRegional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.37After the unfair labor practices herein,Respondent hired Roy's son,who had previously worked for Respondent but needed ajob in order to getout ofjail. In accordance with the General Counsel's suggestion, the effect ofthis hire on Cowles'and Buscemi's reinstatement rights, and whether theyoungerRoy is part of the bargaining unit, are left to complianceproceedings.Foam RubberCity #2 of Florida, Inc. d/b/a Scandia,167 NLRB623 (1967);Pansoff Drive-In Market,Inc.,201 NLRB 813 (1973).38 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.39 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law in certain respects. We have been ordered to post ROY'S CARPET LANDthis notice.We intend to carry out the Order of the Boardand abide by the following:WE WILL NOT interrogate about employees' unionactivity in a manner constituting interference,restraint,or coercion.WE WILL NOT threaten to shut down the shop oreffectother reprisals because of employees' unionactivity.WE WILL NOT tell employees that they are being laidoff because of union activities.WE WILL NOT lay off or otherwise discriminateagainst any employee to discourage membership inRetail Employees'Union,Local 1459,Retail ClerksInternational Association, or any other union.WE WILL NOT refuse to bargain with Local.1459 asthe exclusive representative of the employees in thefollowing unit:All full-time and regular part-time employeesemployed by us at our Springfield,Massachusetts,location,exclusive of guards and supervisors asdefined in Section 2(11) of the Act.WE WILL offer Peter Cowles and Philip Buscemireinstatement to their old jobs or, if such jobs no longerexist,to substantially equivalent jobs, and make themwhole,with interest,for loss of pay resulting from theirlayoff.267WE WILL, on request,bargain with Local 1459 as theexclusive representative of the employees in the aboveunit,and embody in a signed written agreement anyunderstanding reached.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of the rightsguaranteed by Section 7 of the Act.The National Labor Relations Act gives employees thefollowing rights:To engage in self-organizationTo form,join, or assist any unionTo bargain collectively through representativesof their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from any such activities.Our employees are free to exercise any or all of theserights,including the right to join or assist Local 1459 or anyother union.Our employees are also free to refrain fromany or all such activities,except to the extent that unionmembership may be required by a collective-bargainingagreement as a condition of continued employment aspermitted by the proviso to Section 8(a)(3) of the Act.Roy's CAIU ETLAND, INc.